       Case: 1:18-cr-00584-SL Doc #: 44 Filed: 10/02/20 1 of 2. PageID #: 219




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )         CASE NO. 1:18-cr-584
                                                 )
                                                 )
                         PLAINTIFF,              )         JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )         MEMORANDUM OPINION AND
                                                 )         ORDER
BRIAN D. KING,                                   )
                                                 )
                                                 )
                      DEFENDANT.                 )

       On November 15, 2019, the Court sentenced defendant Brian King (“defendant” or

“King”) to a term of imprisonment of 67 months on the first three counts of the indictment “with

all terms to run concurrent with credit for time served.” (Doc. No. 37 [Judgment]; Doc. No. 39

[Amended Judgment].) King is currently serving his sentence at Big Sandy USP in Inez,

Kentucky,    and    he    has   a   projected   release   date   of   January    20,   2024.    See

https://www.bop.gov/inmateloc/ (last visited September 29, 2020).

       Now before the Court is King’s motion “seeking time credit for time” spent in custody

while awaiting sentencing. (Doc. No. 42 [“Mot.”].) In his motion, he maintains that the Bureau

of Prisons (“BOP”) did not properly calculate his time served prior to serving the present

sentence. In particular, he claims he did not receive credit for the 57 days he spent in county jail

and the time he spent in custody from December 14, 2018 to November 15, 2019 before being

sentenced in this Court. (Mot. at 213.) He claims that he “took this matter up with the BOP” in

Texas but was unsuccessful. (Id.) The United States of America (the “government”) opposes

King’s motion for credit. (Doc. No. 43 [“Opp’n”].)
       Case: 1:18-cr-00584-SL Doc #: 44 Filed: 10/02/20 2 of 2. PageID #: 220




       King’s motion must be denied because this Court lacks jurisdiction to grant him the relief

he seeks. Once a district court sentences a federal offender, it is the responsibility of the Attorney

General, through the BOP, to administer the sentence. United States v. Wilson, 503 U.S. 329,

334–35, 112 S. Ct. 1351, 117 L. Ed. 2d 593 (2002); see 18 U.S.C. § 3621(a) (“A person who has

been sentenced to a term of imprisonment shall be committed to the custody of the [BOP] until

the expiration of the term imposed”).

       However, if a prisoner believes the BOP has unfairly denied credit toward the sentence

imposed, the prisoner may pursue administrative review of the computation of the credit. See

Wilson, 503 U.S. at 335. Specifically, once a defendant has exhausted his administrative

remedies, he may bring a petition pursuant to 28 U.S.C. § 2241 in the district where the

defendant is incarcerated or in a regional BOP office. See Wilson, 503 U.S. at 335 (citing 28

C.F.R. §§ 542.10–542.16); see also 28 U.S.C. § 2241; Luedtke v. Berkebile, 704 F.3d 465, 466

(6th Cir. 2013).

       King is serving his sentence in Kentucky and it is unclear from the record whether he has

exhausted his administrative remedies. Accordingly, his request to be credited for time served is

not properly before this Court.

       For the foregoing reasons, the Court DENIES King’s motion for want of jurisdiction.

       IT IS SO ORDERED.



Dated: October 2, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                  2
